Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 12/22/2021 with respect to claims 1 and 13 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to Meir et al. prior art reference that the Meir et al. prior art reference and the claimed invention commonly owned, or subject to an obligation of assignment to the same person, before effective filing date of the claimed invention is not persuasive because the instant application under examination has effective filing date 07/11/2018. The Meir et al. prior art reference publicly available on 09/14/2017. Therefore, common ownership exception are not effective to disqualify the disclosure in question as prior art. The Meir et al. prior art reference only disqualify by prior public disclosure exception.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, 13, 22, 24, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (U.S. 2017/0261186 A1, hereinafter refer to Meir).
Regarding Claim 1: Meir discloses a system (see Meir, Figs.3-5 as shown below and ¶ [0004]) comprising: 

    PNG
    media_image1.png
    859
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    717
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    600
    883
    media_image3.png
    Greyscale

a light-emitting diode (302/402) (see Meir, Figs.3-4 as shown above and ¶ [0055]); and 
a light guide (212/306/308/310) having a panel-shaped body including a first panel surface being spaced apart by an edge away from an opposing second panel surface, the light guide (212/306/308/310) being configured to receive light emitted by the light-emitting diode (302) for propagation along pathways inside the light guide (212/306/308/310), the panel- shaped body of the light guide (212/306/308/310) including a hole (308) being defined by an internal surface that extends internally through the panel-shaped body of the light guide (212/306/308/310) from an opening in the first panel surface (506) to another opening in the second panel surface (510
Regarding Claim 3: Meir discloses a system as set forth in claim 1 as above. Meir further teaches wherein the internal surface of the hole (308) is a reflective surface (see Meir, Figs.3-5 as shown above, ¶ [0055], and ¶ [0067]- ¶ [0068]).  
Regarding Claim 4: Meir discloses a system as set forth in claim 1 as above. Meir further teaches wherein the light guide (212/306/308/310) includes a light coupling pattern (310) on the first panel surface or on the second panel surface (see Meir, Figs.3-5 as shown above).  
Regarding Claim 5: Meir discloses a system as set forth in claim 1 as above. Meir further teaches wherein the internal surface of the hole (308) is positioned within the panel-shaped body of the light guide (212/306/308/310) for intersecting with some of the pathways to scatter light for propagation along further pathways inside the light guide (212/306/308/310) (see Meir, Figs.3-5 as shown above, ¶ [0055], and ¶ [0067]- ¶ [0068]).  
Regarding Claim 6: Meir discloses a system as set forth in claim 1 as above. Meir further teaches wherein the light guide (212/306/308/310) is positioned for causing light emitted by the light-emitting diode (302) to enter through the edge into the light guide (212/306/308/310) (see Meir, Figs.3-5 as shown above).  
Regarding Claim 7: Meir discloses a system as set forth in claim 1 as above. Meir further teaches wherein the light guide (212/306/308/310) is positioned for causing light emitted by the light-emitting diode (302
Regarding Claims 9 and 10: Meir discloses a system as set forth in claim 1 as above. Meir is silent upon explicitly disclosing wherein the internal surface of the hole has a circular cross-section (as claimed in claim 9);  
wherein the internal surface of the hole has a cylindrical shape (as claimed in claim 10). 
However, Meir teaches a hole 308, which as an elliptical or cylindrical (see Meir, Fig.3 as shown above); therefore, the configuration of the claimed internal surface of the hole was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape of the internal surface of the hole was significant. 
Regarding Claim 13: Meir discloses a system (see Meir, Figs.3-5 as shown above and ¶ [0004]) comprising: 
a light-emitting diode (302/402) (see Meir, Figs.3-4 as shown above and ¶ [0055]); and 
a light guide (212/306/308/310) having a tube-shaped body including an elongated exterior surface extending between an entrance aperture and an exit aperture, the light guide (212/306/308/310) being configured to receive light at the entrance aperture being emitted by the light-emitting diode (302/402) for propagation along pathways inside the light guide (212/306/308/310) in directions towards the exit aperture, the tube-shaped body of the light guide (212/306/308/310) including a hole (308) being defined by an internal surface that extends internally through the tube-shaped body of the light guide (212/306/308/310) from an opening at a first location on the elongated exterior surface (506) to another opening at a second location on the 510), the internal surface extending in a further direction being transverse to the directions of the pathways (see Meir, Figs.3-5 as shown above, ¶ [0055], and ¶ [0067]- ¶ [0068]).
Regarding Claim 22: Meir discloses a system as set forth in claim 13 as above. Meir further teaches wherein the internal surface of the hole (308) is a reflective surface (see Meir, Figs.3-5 as shown above, ¶ [0055], and ¶ [0067]- ¶ [0068]). 
Regarding Claim 24: Meir discloses a system as set forth in claim 13 as above. Meir further teaches wherein the internal surface of the hole (308) is positioned within the tube-shaped body of the light guide (212/306/308/310) for intersecting with some of the pathways to scatter light for propagation along further pathways inside the light guide (212/306/308/310) in directions towards the exit aperture (see Meir, Figs.3-5 as shown above, ¶ [0055], and ¶ [0067]- ¶ [0068]).  
Regarding Claims 28 and 29: Meir discloses a system as set forth in claim 13 as above. Meir is silent upon explicitly disclosing wherein the internal surface of the hole has a circular cross-section (as claimed in claim 28);  
wherein the internal surface of the hole has a cylindrical shape (as claimed in claim 29). 
However, Meir teaches a hole 308, which as an elliptical or cylindrical (see Meir, Fig.3 as shown above); therefore, the configuration of the claimed internal surface of the hole was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape of the internal surface of the hole was significant. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (U.S. 2017/0261186 A1, hereinafter refer to Meir) as applied to claim 1 above, and further in view of Kim (U.S. 2015/0326767 A1, hereinafter refer to Kim).
Regarding Claim 2: Meir discloses a system as applied to claim 1 above. Meir is silent upon explicitly disclosing wherein the panel-shaped body of the light guide includes an additional hole being defined by an additional internal surface that extends internally through the panel-shaped body from a further opening in the first panel surface to an additional opening in the second panel surface.  
Before effective filing date of the claimed invention the disclosed panel-shaped body of the light guide were known to include an additional hole being defined by an additional internal surface that extends internally through the panel-shaped body from a further opening in the first panel surface to an additional opening in the second panel surface in order to improve reliability of the light emitting device.
For support see Kim, which teaches wherein the panel-shaped body of the light guide (81/83/84) includes an additional hole (83) being defined by an additional internal surface that extends internally through the panel-shaped body from a further opening in the first panel surface to an additional opening in the second panel surface (see Kim, Figs.1-6 and ¶ [0041]- ¶ [0042]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Meir and Kim to enable the panel-shaped body of the light guide (81/83/84) to include an additional hole (83) being defined by an additional internal surface that extends internally through the panel-shaped body from a further opening in the first panel surface to an additional . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (U.S. 2017/0261186 A1, hereinafter refer to Meir) as applied to claim 13 above, and further in view of Sampsell et al. (U.S. 2008/0267572 A1, hereinafter refer to Sampsell). 
Regarding Claim 21: Meir discloses a system as applied to claim 1 above. Meir is silent upon explicitly disclosing wherein the tube-shaped body of the light guide includes an additional hole being defined by an additional internal surface that -3-Docket No.: L0815.70014US01 Serial No.: 16/509,200 extends internally through the tube-shaped body from a further opening at a further location on the elongated exterior surface to an additional opening at an additional location on the elongated exterior surface, the additional internal surface extending in an additional direction being transverse to the directions of the pathways.  
Before effective filing date of the claimed invention the disclosed light guide were known to include an additional internal hole in order to redistributing and redirecting the incident light along the length of the light guide plate.
For support see Sampsell, which teaches wherein the tube-shaped body of the light guide (103) includes an additional hole (150) being defined by an additional internal surface that extends internally through the tube-shaped body from a further opening (150) at a further location on the elongated exterior surface to an additional opening (150) at an additional location on the elongated exterior surface, the additional internal surface extending in an additional direction being transverse to the directions of the pathways (see Sampsell, Fig.9 as shown below and ¶ [0089]- ¶ [0090]).

    PNG
    media_image4.png
    270
    534
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Meir and Sampsell to enable the panel-shaped body of the light guide (103) to include an additional hole (150) being defined by an additional internal surface that extends internally through the panel-shaped body from a further opening (150) in the first location to an additional opening (150) in the second location as taught by Sampsell in order to redistributing and redirecting the incident light along the length of the light guide plate (see Sampsell, Fig.9 as shown above and ¶ [0089]- ¶ [0090]). 
Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (U.S. 2017/0261186 A1, hereinafter refer to Meir) as applied to claims 1 and 13 above, and further in view of Rong et al. (U.S. 2016/0076741 A1, hereinafter refer to Rong).  
Regarding Claims 8 and 27: Meir discloses a system as applied to claims 1 and 13 above. Meir is silent upon explicitly disclosing wherein including an additional light-emitting diode, the light guide being configured to receive light emitted by the additional 
including an additional light-emitting diode, the light guide being configured to receive light at the entrance aperture being emitted by the additional light-emitting diode for propagation along further pathways inside the light guide in directions towards the exit aperture (as claimed in claim 27).
Before effective filing date of the claimed invention the disclosed light source were known to include one or more light-emitting diode in order to emit light along pathways inside the light guide.
For support see Rong, which teaches wherein including an additional light-emitting diode, the light guide being configured to receive light emitted by the additional light-emitting diode for propagation along further pathways inside the light guide (see Rong, Fig.5 and ¶ [0087]) (as claimed in claim 8);
including an additional light-emitting diode, the light guide being configured to receive light at the entrance aperture being emitted by the additional light-emitting diode for propagation along further pathways inside the light guide in directions towards the exit aperture (see Rong, Fig.5 and ¶ [0087]) (as claimed in claim 27).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Meir and Rong to enable a light source to include more than one light-emitting diode as taught by Rong in order to emit light along pathways inside the light guide (see Rong, Fig.5 and ¶ [0087]). 
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896